Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The pending claims 1-15 are presented for examination.

Priority
  Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on March 18, 2019 (KR 10-2019-0030770).
Receipt is acknowledged of certified copies retrieved under 35 U.S.C. 119(a)-(d), which propriety documents have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 has been considered by the examiner.  Please see attached PTO-1449.

Claim Objections
Claims 2, 4 and 12 are objected to because of the following informalities:  

Similar problem exists in claim 4.
Claim 12, line 5, it is suggested to replace “wherein the processor is configured to:” with “and a memory to store instructions, the instructions is executed by processor to perform”. 
Because “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), see MPEP 2114.II.
Appropriate correction is required.

Allowable Subject Matter
Claims 7, 8, 10, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US Pub. No. 2020/0226123) in view of Martino et al. (US Pub. No. 2019/0081793).

Referring to claim 1, Nixon et al. teaches a method of storing off-chain data, the method comprising: 
collecting a plurality of transactions for a plurality of data objects (To cryptographically link blocks and transactions together, each block in the blockchain 600 organizes its transactions into a Merkle Tree, see Nixon et al., Para. 85); 
a Merkle tree created based on the collected transactions (To cryptographically link blocks and transactions together, each block in the blockchain 600 organizes its transactions into a Merkle Tree, see Nixon et al., Para. 85).
However, Nixon et al. does not explicitly teach
storing off-chain data;
creating a root transaction on the basis of a Merkle root of a Merkle tree;
storing the root transaction in a blockchain storage.
Martino et al. teaches 
storing off-chain data (trusted "off-chain" oracle information sources, see Martino et al., Para. 81);
creating a root transaction on the basis of a Merkle root of a Merkle tree (generating (e.g., by a cryptographic module), a new block hash based on a block header of the previously-generated block and on the corresponding Merkle root for each at least one peer blockchain, see Martino et al., Para. 36);
storing the root transaction in a blockchain storage (generating a new block header for the blockchain, wherein the new block header comprises the generated new block hash; generating a new block for the blockchain, wherein the new block includes at least the generated new block header and the transaction message, see Martino et al., Para. 37-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Nixon et al., to have storing off-chain data ; creating a root transaction on the basis of a Merkle root of a Merkle tree; storing the root transaction in a blockchain storage, as taught by Martino et al., to have an improved parallel-Martino et al., Para. 4).
	As to claim 2, Nixon et al. as modified teaches storing the data objects in an off-chain storage (trusted "off-chain" oracle information sources, see Martino et al., Para. 81), wherein each of the data objects is accessible in the off-chain storage using an identifier of a corresponding data object (the oracle may respond by signing a special resume transaction with the response data and may reference a unique identifier that identifies the original transaction, see Martino et al., Para. 133).

Referring to claim 12, Nixon et al. teaches an electronic apparatus for storing off-chain data, the electronic apparatus comprising: 
a processor (one or more processors, see Nixon et al., Para. 190), 
wherein the processor is configured to: 
collect a plurality of transactions for the plurality of data objects (To cryptographically link blocks and transactions together, each block in the blockchain 600 organizes its transactions into a Merkle Tree, see Nixon et al., Para. 85); 
create a Merkle tree on the basis of the plurality of transactions (To cryptographically link blocks and transactions together, each block in the blockchain 600 organizes its transactions into a Merkle Tree, see Nixon et al., Para. 85).
However, Nixon et al. does not explicitly teach
an off-chain storage configured to store a plurality of data objects; and 
create a root transaction for a Merkle root of the Merkle tree; and 
store the root transaction in a blockchain storage.Martino et al. teaches 
an off-chain storage configured to store a plurality of data objects (a smart contract may initiate an off-chain oracle process by requesting external information…an off-chain oracle process may be structured around pacts, where the first step is the request for external information sent to the oracle and the second step is the user code that consumes the oracle's response, see Martino et al., Para. 131); and 
create a root transaction for a Merkle root of the Merkle tree (generating (e.g., by a cryptographic module), a new block hash based on a block header of the previously-generated block and on the corresponding Merkle root for each at least one peer blockchain, see Martino et al., Para. 36); and 
store the root transaction in a blockchain storage (generating a new block header for the blockchain, wherein the new block header comprises the generated new block hash; generating a new block for the blockchain, wherein the new block includes at least the generated new block header and the transaction message, see Martino et al., Para. 37-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Nixon et al., to have an off-chain storage configured to store a plurality of data objects; and create a root transaction for a Merkle root of the Merkle tree; and store the root transaction in a blockchain storage, as taught by Martino et al., to have an improved parallelchain blockchain architecture to resolve the limitations of PoW architecture (Martino et al., Para. 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US Pub. No. 2020/0226123) in view of Martino et al. (US Pub. No. 2019/0081793) as applied to claims 1, 2 and 12 above, and in further view of Adluri (U.S. Pat. Pub. 2020/0134565).
	As to claim 3, Nixon et al. as modified does not explicitly teach the identifier is a hash value of the corresponding data object at a time point when the data object is stored in the off-chain storage.
However, Adluri teaches the identifier is a hash value of the corresponding data object at a time point when the data object is stored in the off-chain storage (The transaction information includes but is not limited to a transaction identifier (which, e.g., can include the hash of the message), a message type, identifiers for the participants, a status of the message, time information (e.g., dates and times) related to the message or any other suitable information, or combinations thereof, see Adluri, Para. 8, in addition to teaching from Martino et al., Para. 81, regarding oracle database and oracle database function includes read/write).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Nixon et al. as modified, to have the identifier is a hash value of the corresponding data object at a time point when the data object is stored in the off-chain storage, as taught by Adluri, to provide high levels of security, compliance, transparency, and trust among senders and receivers, and also offers trust and security by applying cryptography to ensure the safety of transactions and transaction histories that can be made available to every participant instantly (Adluri, Para. 2).

Claims 4-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US Pub. No. 2020/0226123) in view of Martino et al. (US Pub. No. 2019/0081793) as applied to claims 1, 2 and 12 above, and in further view of Nolan et al. (U.S. Pat. Pub. 2019/0349733).
	As to claim 4, Nixon et al. as modified does not explicitly teach storing a reference data object for the Merkle tree in an off-chain storage, wherein the reference data object is accessible in the off-chain storage using an identifier of the Merkle tree.
However, Nolan et al. teaches storing a reference data object for the Merkle tree in an off-chain storage, wherein the reference data object is accessible in the off-chain storage using an identifier of the Merkle tree (FIG. 26 is a process flow diagram of an example method 2600 for searching a blockchain hierarchy using Merkle tree indexes in accordance with some embodiments. The method 2600 of FIG. 26 may be implemented by the IoT device 3200 described with respect to FIG. 32. The method may begin at block 2602, for example, when a query is received to locate data. At block 2604, the query data may be located in a hierarchical blockchain. At block 2606, a data value may be used to consult an index or lookup table that associates data values with block hash values. At block 2608, the current blockchain is set to point to the root of a hierarchical blockchain. At block 2610, the block hash value is used to consult a Merkle tree for a current blockchain to determine location of a target block in a chain of blocks in the blockchain, see Nolan et al., Para. 241).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Nixon et al. as modified, to have storing a Nolan et al., to improve efficiency (Nolan et al., Para. 230).
	As to claim 5, Nixon et al. teaches the identifier of the Merkle tree is a Merkle root value stored in the root transaction (In a Merkle Tree each transaction is hashed according to a cryptographic hashing algorithm (e.g., SHA-256) and the resulting output hash is then combined with the hash of another transaction. Then the combined result is also hashed according to the cryptographic hashing algorithm. This output is then combined with the hash of two other transactions and this process is repeated until all of the transactions in the block are combined and hashed to generate a Merkle root that is used in the header for a block 602-608, see Nixon et al., Para. 85).	As to claim 6, Nixon et al. as modified teaches the reference data object is a data object that stores hash values of a leaf node and an intermediate node of the Merkle tree (Merkle tree is generally a form of hash tree in which every non-leaf node is labeled with a hash of the labels or the values of two child nodes, see Nolan et al., Para. 230).	As to claim 14, Nixon et al. teaches the identifier is a Merkle root value stored in the root transaction (In a Merkle Tree each transaction is hashed according to a cryptographic hashing algorithm (e.g., SHA-256) and the resulting output hash is then combined with the hash of another transaction. Then the combined result is also hashed according to the cryptographic Nixon et al., Para. 85).
However, Nixon et al. as modified does not explicitly teach store a reference data object for the Merkle tree in the off-chain storage; and access the reference data object using an identifier of the Merkle tree.
Nolan et al. teaches
store a reference data object for the Merkle tree in the off-chain storage; and access the reference data object using an identifier of the Merkle tree (FIG. 26 is a process flow diagram of an example method 2600 for searching a blockchain hierarchy using Merkle tree indexes in accordance with some embodiments. The method 2600 of FIG. 26 may be implemented by the IoT device 3200 described with respect to FIG. 32. The method may begin at block 2602, for example, when a query is received to locate data. At block 2604, the query data may be located in a hierarchical blockchain. At block 2606, a data value may be used to consult an index or lookup table that associates data values with block hash values. At block 2608, the current blockchain is set to point to the root of a hierarchical blockchain. At block 2610, the block hash value is used to consult a Merkle tree for a current blockchain to determine location of a target block in a chain of blocks in the blockchain, see Nolan et al., Para. 241).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Nixon et al. as modified, to have store a reference data object for the Merkle tree in the off-chain storage; and access the reference data object Nolan et al., to improve efficiency (Nolan et al., Para. 230).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US Pub. No. 2020/0226123) in view of Martino et al. (US Pub. No. 2019/0081793) as applied to claims 1, 2 and 12 above, and in further view of MA (U.S. Pat. Pub. 2020/0127814).
	As to claim 9, Nixon et al. as modified does not explicitly teach verifying the integrity of the plurality of data objects, wherein the verifying comprises: creating a verification tree on the basis of a current hash value of each of the data objects, and comparing a Merkle root value stored in the root transaction to the root value of the verification tree.
However, MA teaches verifying the integrity of the plurality of data objects, wherein the verifying comprises: creating a verification tree on the basis of a current hash value of each of the data objects, and comparing a Merkle root value stored in the root transaction to the root value of the verification tree (The receiver of the message compares the root hash on the blockchain to the root hash of the received extended tree to authenticate that the extended tree has not been modified, see MA, Para. 13, an "extended MO" tree may be similar to a "hash" tree or a "Merkle" tree, see MA, Para. 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Nixon et al. as modified, to have verifying the integrity of the plurality of data objects, wherein the verifying comprises: creating a verification tree on the basis of a current hash value of each of the data objects, and comparing a Merkle MA, to improve authentication techniques (MA, Para. 2).
	As to claim 15, Nixon et al. as modified does not explicitly teach the off-chain storage stores information related to each of the data objects, and the information includes identifiers of each of the data objects, physical locations of each of the data objects, and Merkle root values of Merkle trees to which each of the data objects belong.
However, MA teaches 
the off-chain storage stores information related to each of the data objects, and the information includes identifiers of each of the data objects, physical locations of each of the data objects, and Merkle root values of Merkle trees to which each of the data objects belong (Each copy of blockchain 114 is synchronized with other copies within computing system 100 using a consensus mechanism, see MA, Para. 25. Each block 302 comprises data 304, a hash value 310, and a pointer 312. The data 304 comprises a root hash 612, see MA, Para. 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Nixon et al. as modified, to have the off-chain storage stores information related to each of the data objects, and the information includes identifiers of each of the data objects, physical locations of each of the data objects, and Merkle root values of Merkle trees to which each of the data objects belong, as taught by MA, to improve authentication techniques (MA, Para. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/             Primary Examiner, Art Unit 2168